DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Response to Amendment
	Applicant’s amendment of 9/7/21 does not render the application allowable.
Remarks
	Claims 1-20 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 4, 7, 15, and 16 under 35 USC 112b is withdrawn in view of Applicant’s amendments.
	All other rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershon (US 9608141) in view of Yamada (US 20050284518).
As to claim 1, Gershon is directed to a photovoltaic device (Figure 1), comprising:
A refractory electrode material on a substrate (FTO coated substrate, 2); 
an absorber layer comprising AZTSSe (3); 
a buffer layer on the absorber(4); 
a top electrode (5) on the buffer layer (4) (see column 3, line 62 to column 4, line 44).
The reference fails to teach a contact material onto the refractory electrode material, wherein the contact material comprises a transition metal oxide.
Yamada is directed to a solar cell device (Figure 4) comprising a substrate and refractory electrode (substrate/back electrode) with an additional contact material (back buffer layer) between the refractory electrode (back electrode) and the absorber (light absorbing layer) to realize ohmic contact without using expensive contact materials (paragraphs 0018-0019) as the ZnO buffer layer reduces loss from work function mismatch between the adjacent layers (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to include the ZnO buffer layer (instant contact material) on Gershon’s refractory electrode (FTO) to 
	Regarding claim 2, the prior art teaches the substrate comprising glass (column 4, line 5 of Gershon).
	Regarding claim 3, the prior art teaches the refractory electrode being FTO (Gershon: column 3, lines 62-65).
Regarding claim 4, the prior art teaches the refractory electrode material having a thickness of 400nm-2micrometers (column 5, lines 46-50 of Gershon) which overlaps the instantly required range of 0.5-2micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 5, the prior art teaches the transition metal oxide being ZnO (see Figure 3 of Yamada).
Regarding claim 7, the prior art teaches the contact material having a thickness of about 100nm (Yamada; paragraph 0006) which reads on the instantly recited range of 5-100nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claimed range is met if one of them is in the prior art (see MPEP § 2131.03).
	Regarding claims 8-9, the prior art teaches the buffer layer (4) being MoO3 (column 4, lines 27-29 of Gershon).
Regarding claims 10-12, the prior art teaches the top electrode comprising a transparent conductive oxide (Gershon 5 of Figure 1) the TCO being ITO or AZO (column 4, lines 35-39).
Regarding claim 13, the prior art teaches forming metal Al contacts on the top electrode (Gershon; 6 of Figure 1 and column 4, lines 40-44).
Claims 6 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershon (US 9608141) in view of Yamada (US 20050284518) as applied to claim1 above, and further in view of Yang (US 20120132281).
Regarding claim 6, Applicant is directed above for a full discussion of modified Gershon as applied to claim 1.  The prior art fails to teach the transition metal oxide comprising TiO-2 (the combinations teaches the use of ZnO).
Yang is directed to the use of a back buffer film for photovoltaic absorber layers being ZnO or TiO2 (paragraph 0037).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize TiO2 in place of ZnO with a reasonable expectation of success, as indicated by the teaching of Yang.  The use of a known material for its intended purpose supports a prima facie case of obviousness (see MPEP § 2144.07).
As to claim 14, Gershon is directed to a photovoltaic device (Figure 1), comprising:
A refractory electrode material on a substrate (FTO coated substrate, 2); 
an absorber layer comprising AZTSSe (3); 
a buffer layer on the absorber(4); 
a top electrode (5) on the buffer layer (4) (see column 3, line 62 to column 4, line 44).
The reference fails to teach a contact material onto the refractory electrode material, wherein the contact material comprises a transition metal oxide.
Yamada is directed to a solar cell device (Figure 4) comprising a substrate and refractory electrode (substrate/back electrode) with an additional contact material (back buffer layer) between the refractory electrode (back electrode) and the absorber (light absorbing layer) to realize ohmic contact without using expensive contact materials (paragraphs 0018-0019) as the ZnO buffer layer reduces loss from work function mismatch between the adjacent layers (paragraph 0040).

The prior art fails to teach the transition metal oxide comprising TiO-2 (the combinations teaches the use of ZnO).
Yang is directed to the use of a back buffer film for photovoltaic absorber layers being ZnO or TiO2 (paragraph 0037).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize TiO2 in place of ZnO with a reasonable expectation of success, as indicated by the teaching of Yang.  The use of a known material for its intended purpose supports a prima facie case of obviousness (see MPEP § 2144.07).
Regarding claim 15, the prior art teaches the refractory electrode material having a thickness of 400nm-2micrometers (column 5, lines 46-50 of Gershon) which overlaps the instantly required range of 0.5-2micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 16, the prior art teaches the contact material having a thickness of about 100nm (Yamada; paragraph 0006) which reads on the instantly recited range of 5-100nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claimed range is met if one of them is in the prior art (see MPEP § 2131.03).
Regarding claim 17, the prior art teaches the buffer layer (4) being MoO3 (column 4, lines 27-29 of Gershon).

Regarding claim 20, the prior art teaches forming metal Al contacts on the top electrode (Gershon; 6 of Figure 1 and column 4, lines 40-44).
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.
Applicant argues that Gershon is not prior art.  The Examiner respectfully disagrees.  Gershon has a filing date of 12/14/15 which is prior to the instant divisional date of 12/30/15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726